UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 25, 2007 ROLLINS, INC. (Exact name of registrant as specified in its charter) Delaware 1-4422 51-0068479 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2170 Piedmont Road, N.E., Atlanta, Georgia 30324 (Address of principal executive offices)(Zip code) Registrant’s telephone number, including area code:(404) 888-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note:Rollins, Inc. is filing this amendment to its Current Report on Form 8-K dated July 25, 2007 reporting results of operation and financial condition under Item 2.02 solely for the purpose of correcting its Edgar submission header.No modification or amendment has been made to the text of the disclosure contained in the Current Report being amended. Item 2.02.Results of Operations and Financial Condition. On July 25, 2007, the Company issued a press release announcing its results for the second quarter ended June 30, 2007. The Company hereby incorporates by reference herein the information set forth in its Press Release dated July 25, 2007, a copy of which is attached hereto as Exhibit 99.1. Except as otherwise provided in the press release, the press release speaks only as of the date of such press release and such press release shall not create any implication that the affairs of the Company have continued unchanged since such date. Except for the historical information contained in this report, the statements made by the Company are forward-looking statements that involve risks and uncertainties. All such statements are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995. The Company’s future performance could differ significantly from the expectations of management and from results expressed or implied in the Press Release. See the risk factors contained in the Press Release for a discussion of certain risks and uncertainties that may impact such forward-looking statements. For further information on other risk factors, please refer to the “Risk Factors” contained in the Company’s Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission. The Company disclaims any obligation or duty to update or modify these forward-looking statements. Item 9.01.Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release Dated July 25, 2007 (incorporated by reference to Exhibit 99.1 of the Company’s Current Report on Form 8-K dated July 25, 2007 reporting results of operation and financial condition under Item 2.02). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Rollins, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROLLINS, INC. Date:July 27, 2007 By: /s/ Harry J. Cynkus Name: Harry J. Cynkus Title: Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) 3
